UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-139008 GREAT CHINA MANIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 59-2318378 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 1902, 19/F., Kodak House II, 321 Java Road, Hong Kong n/a (Address of principal executive offices) (Zip Code) (852) 2882-7026 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo The Company does not have a website. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The number of shares of Common Stock, $0.01 par value, outstanding on August 15, 2013 was 90,580,308. 1 GREAT CHINA MANIA HOLDINGS, INC. (FORMERLY KNOWN AS GREAT EAST BOTTLES & DRINKS (CHINA) HOLDINGS, INC.) AND SUBSIDIARIES TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets, June 30, 2013 and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the Six Months ended June 30, 2013 and 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2013 and 2012 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis or Plan of Operation 15 Item 3 Quantitative and Qualitative Disclosures about Market Risk 25 Item 4 Controls and Procedures 25 PART II – OTHER INFORMATION 27 Item 1 Legal Proceedings 27 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 27 Item 3 Defaults Upon Senior Securities 27 Item 4 [Removed and Reserved] 27 Item 5 Other Information 27 Item 6 Exhibits 27 SIGNATURES 28 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2013 (Unaudited) December 31, 2012 (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories - Short term loan receivable Prepaid expenses and other receivables Total current assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES CURRENT LIABILITIES Accounts payable Accrued expenses and other payables Unearned revenue Short-term borrowings Convertible note payable Amount due to related parties - Total current liabilities LONG-TERM LIABILITIES Long-term Convertible note TOTAL LIABILITIES $ $ SHAREHOLDERS’ EQUITY Common stock, par value $0.01; 375,000,000 shares authorized; 90,580,308 and 78,876,021 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively Additional paid in capital Accumulated deficits ) ) Accumulated other comprehensive income Less: Subscription receivable ) ) TOTALSHAREHOLDERS’ EQUITY ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended June 30, Six months ended June 30, CONTINUING OPERATIONS REVENUES $ COST OF SALES GROSS PROFIT EXPENSES General and administrative TOTAL OPERATING EXPENSES LOSS FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) OTHER INCOME/(EXPENSE) Other income Interest expense ) Other expenses ) TOTAL OTHER EXPENSE ) NET LOSS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS FROM CONTINUING OPERATIONS $ ) $ ) $ ) $ ) DISCONTINUED OPERATIONS Net (loss) / income ) ) ) Gain on disposal of discontinued operations - - NET INCOME / (LOSS) FROM DISCONTINUED OPERATIONS $ $ ) $ $ NET INCOME/ (LOSS) FOR THE PERIOD $ $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME - TOTAL COMPREHENSIVE INCOME / (LOSS) FOR THE PERIOD Arising from continuing operations ) Arising from discontinued operations ) $ $ ) $ ) $ ) LOSS PER SHARE, BASIC AND DILUTED – CONTINUING OPERATIONS $ ) $ ) $ ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED See accompanying notes to condensed consolidated financial statements. 4 GREAT CHINA MANIA HOLDINGS, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, Cash flows from operating activities Net loss from continuing operations $ ) $ ) Amortization of discount on Convertible Note Accrued interest expense Share based payments - Changes in operating assets and liabilities: Increase in accounts receivable ) ) Increase in prepaid expenses and other receivables ) ) Increase in accounts payable Increase in unearned revenue Increase / (Decrease) in accrued expenses and other payables ) Net cash provided by continuing operating activities Net cash used in discontinued operating activities ) ) Net cash (used in) / provided by operating activities ) Cash flows from investing activities Net cash used in continuing investing activities - - Net cash used in discontinued investing activities ) - Net cash used in investing activities ) - Cash flows from financing activities Decrease in subscription receivable Advance from short-term borrowings - Decrease in amount due to a related company - ) Issuance of convertible note Repayment of convertible note ) ) Net cash provided by / (used in) continuing financing activities ) Net cash provided by / (used in) discontinued financing activities ) Net cash provided by / (used in) financing activities ) Net increase / (decrease) in cash and cash equivalents Continuing operations ) Discontinued operations ) ) ) Cash and cash equivalents at beginning of period Continuing operations Discontinued operations Cash and cash equivalents at end of period Continuing operations Discontinued operations - $ $ Supplemental disclosure of cash flows information: Non cash financing activities: Conversion of debt to shares $ $ Shares cancelled for disposal of an subsidiary ) - Issuance of shares unpaid - See accompanying notes to condensed consolidated financial statements. 5 GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2013 NOTE 1 – ORGANIZATION AND PRINCIPAL ACTIVITIES Great China Mania Holdings, Inc. (“GMEC” or the “Company”) was incorporated in Florida on July 8, 1983. In February 2011, three new subsidiaries of the Company were formed and have since maintained operations. These subsidiaries are GME Holdings Limited (“GMEH”) that specialized in artiste and project management services operation, Great China Games Limited (“GCG”) that specialized in video games and accessories retail operation and Great China Media Limited (“GCM”) that specialized in magazine and related electronic content publishing operation. In June 2011, the Company formed another subsidiary GMEC Ventures Limited (“GMEV”), a Hong Kong company, and maintained for holding future investment if any. The company held those subsidiaries though two wholly-owned BVI companies known as Sharp Achieve Holdings Limited (“Sharp Achieve”) and Super China Global Limited (SCGL). On March 16, 2011, the Company amended its Articles of Incorporation and changed the name of the Company from “Great East Bottles & Drinks (China) Holdings, Inc.” to “Great China Mania Holdings, Inc.” In November, 2012, Sharp Achieve obtained the direct ownership of GCM and GCG by disposing the direct ownership of SCGL to GMEC. This restructuring transaction did not affect the company control of all fellow subsidiaries. On April 23, 2013, the Company disposed the entire interest in GCG to a non affiliate shareholder in exchange of the shareholder assuming the liabilities of GCG and returning 3,000,000 shares of the Company common stock back to the Company. On May 6, 2013, the Company disposed the entire interest in Sharp Achieve and GCM to Mr. Yau Wai Hung, a former CEO and director who resigned on April 30 2013, in exchange of his assuming the liabilities of both Sharp Achieve and GCM. After the above disposals, the Company only specializes in artiste and project management services operation. NOTE 2 – PRINCIPLES OF CONSOLIDATION The unaudited interim financial statements of the Company and the Company’s subsidiaries (see Note 1) for the three and six months ended June 30, 2013 and 2012 have been prepared pursuant to the rules & regulations of the SEC. Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the following disclosures are adequate to make the information presented not misleading.All significant intercompany balances and transactions have been eliminated. The functional currency for the majority of the Company’s operations is the Hong Kong Dollar (HKD) for three and six months ended June 30, 2013 and 2012, while the reporting currency is the US Dollar. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments, consisting only of normal recurring accruals, necessary for a fair presentation of the Company’s financial position as of June 30, 2013, the results of its operations and cash flows for the three and six months ended for June 30, 2013 and 2012. In the opinion of the management, the comparative figures for the three and six months ended June 30, 2012 were reclassified to current presentation because the balances shown in previous filings included the discontinued operations of GCG and GCM were not relevant to the current operations. 6 NOTE 3 – DISPOSAL OF SUBSIDIARIES On April 23, 2013, the Company disposed its entire interest of GCG to a non affiliate shareholder in exchange of the shareholder assuming the liabilities of GCG and returning 3,000,000 shares of the Company common stock back to the Company. GCG ceased to become a consolidating subsidiary of the Company on May 6, 2013 when the transaction completed. All the operating losses of GCG from January 1, 2013 to April 23, 2013 are recorded as net loss from discontinued operations. On May 6, 2013, the Company disposed its entire interest of Sharp Achieve and GCM to Mr. Yau Wai Hung, our former CEO and director who resigned on April 30 2013, in exchange for his assuming the liabilities of both Sharp Achieve and GCM. GCM ceased to become a consolidating subsidiary of the Company on the same date. All the operating losses of GCM from January 1, 2013 to May 6, 2013 are recorded as net loss from discontinued operations. By disposal of above subsidiaries, the Company sold its video games and accessories retail operation and magazine and related electronic content publishing operation. A summary of the balance sheet and income statement of above subsidiaries upon the date of disposal is presented as follow: (i) Summary of balance sheet May 6, 2013 (Date of disposal) December 31, 2012 (Audited) GCG GCM Total GCG GCM Total Assets Current assets Cash and cash equivalents $ - $ Accounts receivable - - Inventory - Other receivables and deposit - Total current assets Liabilities Current liabilities Accounts payable - - - Accrued expenses and other payables - Total current liabilities - Net assets / (liabilities) (ii)Summary of income statement Six months ended June 30, 2013 Six months ended June 30,2012 GCG GCM Total GCG GCM Total Revenue - Gross margin - Loss before provision for income taxes ) Net loss after non-controlling interest ) NOTE 4 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Economic and political risk The Company’s continuing operations and discontinued operations are conducted in Hong Kong. Accordingly, the political, economic, and legal environments in the Hong Kong may influence the Company’s business, financial condition, and results of operations. The Company’s major operations in Hong Kong are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic, and legal environment. The Company’s results may be adversely affected by 7 changes in governmental policies with respect to laws and regulations, anti-inflationary measures, and rates and methods of taxation, among other things. (b) Cash and cash equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents.The Company’s continued operations maintain bank accounts in Hong Kong. The Company’s discontinued operations maintain bank accounts in Hong Kong. (c)Income tax Income taxes are based on pre-tax financial accounting income. Deferred tax assets and liabilities are recognized for the expected tax consequences of temporary differences between the tax bases of assets and liabilities and their reported amounts. The Company periodically assesses the need to establish valuation allowances against its deferred tax assets to the extent the Company no longer believes it is more likely than not that the tax assets will be fully utilized. The Company evaluates a tax position to determine whether it is more likely than not that the tax position will be sustained upon examination, based upon the technical merits of the position. A tax position that meets the more-likely-than-not recognition threshold is subject to a measurement assessment to determine the amount of benefit to recognize and the appropriate reserve to establish, if any. If a tax position does not meet the more-likely-than-not recognition threshold, no benefit is recognized. In accordance with the relevant tax laws and regulations of Hong Kong, the applicable corporation income tax rate was 16.5% on assessable profits, if any, for the periods ended June 30, 2012 and 2011, respectively. (d)Fair value of financial instruments The Company’s financial instruments primarily consist of cash and cash equivalents, amount due from a related company, prepaid expenses and other receivables, accounts payable, accrued expenses and other payables, receipt in advance, taxes payable and amount due to a related party. The estimated fair value amounts have been determined by the Company, using available market information or other appropriate valuation methodologies. However, considerable judgment is required in interpreting market data to develop estimates of fair value. Consequently, the estimates are not necessarily indicative of the amounts that could be realized or would be paid in a current market exchange. As of the balance sheet dates, the estimated fair values of the financial instruments were not materially different from their carrying values as presented, due to the short maturities of these instruments and the fact that the interest rates on the borrowings approximate those that would have been available for loans of similar remaining maturity and risk profiles at respective year ends. (e)Revenue recognition Revenue represents the invoiced value of goods sold or services rendered during the year, net of sales discounts and returns. Generally revenue is recognized when all of the following criteria are met: - Persuasive evidence of an arrangement exists, - Delivery has occurred or services have been rendered, - The seller’s price to the buyer is fixed or determinable, and - Collectability is reasonably assured Revenue recognition policies for each of the major products and services of continuing operations are illustrated as follows: (i) Revenue from provision of artist management, event management, and promotion for its clients is recognized when services are rendered. (ii) Revenue from artist-related merchandising is recognized when receipt is confirmed by clients according to the relating predetermined agreements. (iii) Revenue from intellectual property rights on CD, DVD and video products is recognized upon delivery of products to customers. 8 For discontinued operations, the Company recognizes revenue when the following criteria are met: (i) Revenue from electronic content sales like iPhone and Android applications is recognized when receipt is confirmed by service providers. (ii) Revenue from traditional paper magazines sales is recognized when magazines are sold to customers, net of sales return. (iii) Revenue from the provision of advertising services is recognized when services are rendered. (iv) Revenue from retail sales of video games and accessories is recognized upon delivery of goods to customers. (f)Earnings per share Basic earnings per share is computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. As of June 30, 2013 and 2012, there were no dilutive securities outstanding. (g)Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates. (h)Comprehensive income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, all items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements.Comprehensive income includes net income and the foreign currency translation gain, net of tax. (i)Foreign currency translation The accompanying consolidated financial statements are presented in United States Dollars (US$). The functional currency of the Company is Hong Kong Dollar (HKD). Capital accounts of the consolidated financial statements are translated into United States dollars from HKD at their historical exchange rates when the capital transactions occurred. Assets and liabilities are translated at the exchange rates as of balance sheet date. Income and expenditures are translated at the average exchange rate of the period. The translation rates are as follows: June 30, December 31, June 30, Period end HKD : US$ exchange rate Average for the period HKD : US$ exchange rate (j)Recent accounting pronouncements In December 2011, the Financial Accounting Standards Board ("FASB") issued ASU2011-11, Balance Sheet (Topic 210) Disclosures about Offsetting Assets and Liabilities. The amendments in this update will enhance disclosures required by U.S.GAAP by requiring improved information about financial instruments and derivative instruments that are either (1)offset in accordance with either ASC210-20-45 or ASC815-10-45 or (2)subject to an enforceable master netting arrangement or similar agreement, irrespective of whether they are offset in accordance with either ASC210-20-45 or ASC815-10-45. This information will enable users of an entity's financial statements to evaluate the effect or potential effect of netting arrangements on an entity's financial position, including the effect or potential effect of rights of setoff associated with certain financial instruments and derivative instruments in the scope of this Update. The amendments in this Update are effective for annual periods for fiscal years beginning on 9 or after January1, 2013. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In December 2011, the FASB has issued Accounting Standards Update (ASU) No.2011-12, Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05. ASU No. 2011-11 is intended to supersede certain pending paragraphs in Accounting Standards Update No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, to effectively defer only those changes in Update 2011-05 that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income. The amendments will be temporary to allow the Board time to redeliberate the presentation requirements for reclassifications out of accumulated other comprehensive income for annual and interim financial statements for public, private, and non-profit entities. All other requirements in ASU No. 2011-05 are not affected by ASU No. 2011-12, including the requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements. Public entities should apply these requirements for fiscal years, and interim periods within those years, beginning after December 15, 2011. Nonpublic entities should begin applying these requirements for fiscal years ending after December 15, 2012, and interim and annual periods thereafter. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In August 2012, FASB has issued Accounting Standards Update (ASU) No. 2012-03, Technical Amendments and Corrections to SEC Sections. This ASU amends various SEC paragraphs pursuant to SAB 114, SEC Release No. 33-9250, and ASU 2010-22, which amend or rescind portions of certain SAB Topics. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In October 2012, FASB has issued Accounting Standards Update (ASU) No. 2012-04, Technical Corrections and Improvements. This ASU make technical corrections, clarifications, and limited-scope improvements to various Topics throughout the Codification. The amendments in this ASU that will not have transition guidance will be effective upon issuance for both public entities and nonpublic entities. For public entities, the amendments that are subject to the transition guidance will be effective for fiscal periods beginning after December 15, 2012. For nonpublic entities, the amendments that are subject to the transition guidance will be effective for fiscal periods beginning after December 15, 2013.The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In January 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. This ASU clarifies that ordinary trade receivables and receivables are not in the scope of ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. Specifically, ASU 2011-11 applies only to derivatives, repurchase agreements and reverse purchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with specific criteria contained in the FASB Accounting Standards Codification™ (Codification) or subject to a master netting arrangement or similar agreement. The FASB undertook this clarification project in response to concerns expressed by U.S. stakeholders about the standard’s broad definition of financial instruments. After the standard was finalized, companies realized that many contracts have standard commercial provisions that would equate to a master netting arrangement, significantly increasing the cost of compliance at minimal value to financial statement users. An entity is required to apply the amendments in ASU 2013-01 for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the required disclosures retrospectively for all comparative periods presented. The effective date is the same as the effective date of ASU 2011-11.The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. This ASU improves the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in this ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: 10 ■Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. ■ Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). A private company is required to meet the reporting requirements of the amended paragraphs about the roll forward of accumulated other comprehensive income for both interim and annual reporting periods. However, private companies are only required to provide the information about the effect of reclassifications on line items of net income for annual reporting periods, not for interim reporting periods. The amendments are effective for reporting periods beginning after December 15, 2012, for public companies and are effective for reporting periods beginning after December 15, 2013, for private companies. Early adoption is permitted. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In February 2013, FASB issued Accounting Standards Update (ASU) No. 2013-03, Financial Instruments (Topic 825). This ASU clarifies the scope and applicability of a disclosure exemption that resulted from the issuance of Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendment clarifies that the requirement to disclose "the level of the fair value hierarchy within which the fair value measurements are categorized in their entirety (Level 1, 2, or 3)" does not apply to nonpublic entities for items that are not measured at fair value in the statement of financial position, but for which fair value is disclosed. This ASU is the final version of Proposed Accounting Standards Update 2013-200—Financial Instruments (Topic 825) which has been deleted. The amendments are effective upon issuance. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date. This ASU provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this ASU is fixed at the reporting date, except for obligations addressed within existing guidance in U.S. GAAP. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance in this ASU also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years ending after December 15, 2014, and interim periods and annual periods thereafter. The amendments in this ASU should be applied retrospectively to all prior periods presented for those obligations resulting from joint and several liability arrangements within the ASU’s scope that exist at the beginning of an entity’s fiscal year of adoption. An entity may elect to use hindsight for the comparative periods (if it changed its accounting as a result of adopting the amendments in this ASU) and should disclose that fact. Early adoption is permitted. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In March 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-05, Foreign Currency Matters (Topic 830). This ASU resolve the diversity in practice about whether Subtopic 810-10, Consolidation—Overall, or Subtopic 830-30, Foreign Currency Matters—Translation of Financial Statements, applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) within a foreign entity. In addition, the amendments in this Update resolve the diversity in practice for the treatment of business combinations achieved in stages (sometimes also referred to as step acquisitions) involving a foreign entity. This ASU is the final version of Proposed Accounting Standards Update EITF11Ar—Foreign Currency Matters (Topic 830), which has been deleted. The amendments in this Update are effective prospectively for fiscal years (and interim reporting periods within those years) beginning after December 15, 2013. For nonpublic entities the 11 amendments in this Update are effective prospectively for the first annual period beginning after December 15, 2014, and interim and annual periods thereafter. The amendments should be applied prospectively to derecognition events occurring after the effective date. Prior periods should not be adjusted. Early adoption is permitted. If an entity elects to early adopt the amendments, it should apply them as of the beginning of the entity’s fiscal year of adoption. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. NOTE 5 – SHORT-TERM LOAN RECEIVABLE As of June 30, 2013, the short term loan to a third party is bearing interest at 6% per annum with no fixed payment terms. Interest income in conjunction with this short term loan for the six months ended June 30, 2013 and 2012 was $4,246 and $4,769, respectively. NOTE 6 – DEPOSITS, PREPAID EXPENSES AND OTHER RECEIVABLES Deposits, prepaid expenses and other receivables consist of payments and deposits made by the Company to third parties in the normal course of business operations with no interest and no fixed repayment terms. These payments are made for the purchase of services that are used by the Company for its current operations. The Company evaluates the amounts recorded as prepaid expenses on a periodic basis and records a charge to the current operations of the Company when the related expense has been incurred. NOTE 7 – SHORT TERM BORROWINGS The short-term borrowings are unsecured, interest free advances from a non affiliate individual with no fixed repayment term. During the reporting period, this individual converted a portion of the short term borrowings of $60,000 into 4,125,000 shares of Company’s common stock. NOTE 8 – CONVERTIBLE NOTES The convertible notes as of the balance sheet date are summarized as follows: June 30, December 31, Noncurrent liabilities: Non-interest bearing convertible note $ $ Current liabilities: 8% convertible note 2, net - 8% convertible note 3, net - 8% convertible note 4, net - 12% convertible note 5, net (including fair value adjustment on option $ 35,333, accrued interest expense $1,967, net of unamortized discount $12,170) - 12% convertible note 6, net (including fair value adjustment on option $ 35,333, accrued interest expense $1,150, net of unamortized discount $21,789) - Total convertible note outstanding $ $ On June 1, 2011, the Company issued a non-interest bearing convertible note in the amount of $256,400 ( “Note 1”) to a third party note holder (“Holder 1”),which matures on May 31, 2016. On September 30, 2011, the first installment of $128,200 was received. Note 1 bears a call back option exercisable by Holder 1 on the unused portion of Note 1 after 12 months from the date of Note 1. Note 1 can be converted into common stock of the Company by Holder 1 under certain conditions. A total of $96,899 was repaid by the Company upon June 30, 2013. As of June 30, 2013, Note 1 did not qualify to be converted under those conditions and is therefore not dilutive. On February 20, 2013, the Company issued another 12% convertible note in the amount of $50,000 (“Note 5”) to another third party note holder (“Holder 3”). Note 5 mature on November 20, 2013 and was fully received on March 12 4, 2013. The outstanding principal balance plus any accrued interest under Note 5 is convertible into common stock of the Company after 180 days from the date of issued with a 40% discount over the convertible price upon the option of Holder 3. The conversion price is determined by the average of the lowest 3 closing bid prices out of the 10 days prior to the Conversion Date. As of June 30, 2013, fair value adjustment on option amounted to $35,333 and unamortized debt discount amount to $12,170. Debt discount is being amortized using effective interest method over the life of Note 5. For the six months ended June 30, 2013, the amortization of debt discount of $23,163 was charged to Statement of Operations. Accrued interest expense of Note 5 for the six months ended June 30, 2013 was $1,967.As of June 30, 2013; Note 5 did not qualify to be converted under the conditions of those notes and are therefore not dilutive. On April 22, 2013, the Company issued another 12% convertible note in the amount of $50,000 (“Note 6”) to Holder 3. Note 6 mature on January 22, 2014 and was fully received on June 14, 2013. The outstanding principal balance plus any accrued interest under Note 6 is convertible into common stock of the Company after 180 days from the date of issued with a 40% discount over the convertible price upon the option of Holder 3. The conversion price is determined by the average prices of the 5 days prior to the Conversion Date. As of June 30, 2013, fair value adjustment on option amounted to $35,333 and unamortized debt discount amount to $21,789. Debt discount is being amortized using effective interest method over the life of Note 6. For the six months ended June 30, 2013, the amortization of debt discount of $13,544 was charged to Statement of Operations. Accrued interest expense of Note 6 for the six months ended June 30, 2013 was $1,150.As of June 30, 2013; Note 6 did not qualify to be converted under the conditions of those notes and are therefore not dilutive. Total interest expense in connection with Note 2, Note 3 and Note 4 for the six months ended June 30, 2013 and 2012 were $25,898 and $6,595, respectively. NOTE 9 – COMMON STOCK ANDWEIGHTED AVERAGE NUMBER OF SHARES FOR EARNINGS PER SHARE CALCULATION On January 2, 2013 the Company issued 684,932 shares of common stock to a convertible note holder for partial settlement of a convertible note totaling $20,000. On January 14, 2013 the Company issued 625,000 shares of common stock to a convertible note holder for partial settlement of a convertible note totaling $15,000. On January 18, 2013 the Company issued 312,500 shares of common stock to a convertible note holder for partial settlement of a convertible note totaling $5,000. On April 9, 2013 the Company converted $23,000 short term borrowings into 2,300,000 shares of common stock of the Company. On April 23, 2013, the Company cancelled 3,000,000 shares of common stock from a non affiliate shareholder in exchange of disposing the entire interest of GCG. On April 26, 2013, the Company issued to two consultants 7,000,000 shares of common stock in exchange for professional services rendered. Based on the share price of $0.0164 per share on the grant date, the fair value of these issued shares was $114,800. This non-cash compensation is recorded as a component of the Company’s share based payment expense for the six months ended June 30, 2013. On April 30, 2013 the Company converted $12,000 short term borrowings into 1,200,000 shares of common stock of the Company. On May 7, 2013, the Company issued to two consultants 1,667,000 shares of common stock in exchange for professional services rendered. Based on the share price of $0.012 per share on the grant date, the fair value of these issued shares was $20,000. This non-cash compensation is recorded as a component of the Company’s share based payment expense for the six months ended June 30, 2013. On June 6, 2013 the Company converted $25,000 short term borrowings into 625,000 shares of common stock of the Company. On June 7, 2013, the Company issued to two consultants 289,855 shares of common stock in exchange for professional services rendered. Based on the share price of $0.069 per share on the grant date, the fair value of these 13 issued shares was $20,000. This non-cash compensation is recorded as a component of the Company’s share based payment expense for the six months ended June 30, 2013. The calculation of common stock as at June 30, 2013 and weighted average number of shares for the six months ended June 30, 2013 is illustrated as follows: Number of shares Weighted average number of shares Issued and outstanding as of January 1, 2013 Issuance of share on January 2, 2013 for debt conversion Issuance of share on January 14, 2013 for debt conversion Issuance of share on January 18, 2013 for debt conversion Issuance of shares on April 9, 2013 for debt conversion Forfeiture of shares on April 23, 2013 for disposal of GCG ) ) Share based payment made on April 26, 2012 Issuance of shares on April 30, 2013 for debt conversion Share based payment made on May 7, 2012 Issuance of shares on June 6, 2013 for debt conversion Share based payment made on June 7, 2012 Issued and outstanding as of June 30, 2013 On April 22, 2013, the Company granted to a convertible holder a warrant to purchase a total of 500,000 our common stock at a price of $0.10 per share within two years from the date of issue. In the opinion of directors, the assessed value of the warrant was insignificant to the continuing operations for the six months ended June 30, 2013. This warrant was not included in the computation of diluted earnings per share because the warrant was anti dilutive. NOTE 10 – INTEREST EXPENSES Interest expenses for the six months ended June 30, 2013 and 2012 are summarized as follows: Amortization on discount of convertible note $ $ Accrued interest on convertible note Total $ $ NOTE 11 – CONTINGENCIES AND COMMITMENTS At June 30, 2013, the expected annual lease payments under the Company and its subsidiaries’ operating leases are as follows: For the year ended December 31, Total 14 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Note regarding forward – looking statements This quarterly report contains forward-looking statements within the meaning of the federal securities laws. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate", "expect", "intend", "plan", "will", "we believe", "the Company believes", "management believes" and similar language. The forward-looking statements are based on the current expectations of the Company and are subject to certain risks, uncertainties and assumptions, including those set forth in the discussion under "Management's Discussion and Analysis of Financial Condition and Results of Operations" in this report. The actual results may differ materially from results anticipated in these forward-looking statements. We base the forward-looking statements on information currently available to us, and we assume no obligation to update them. Investors are also advised to refer to the information in our filings with the Securities and Exchange Commission, specifically Forms 10-K, 10-Q and 8-K, in which we discuss in more detail various important factors that could cause actual results to differ from expected or historic results. It is not possible to foresee or identify all such factors. As such, investors should not consider any list of such factors to be an exhaustive statement of all risks and uncertainties or potentially inaccurate assumptions. Except as otherwise indicated by the context, references in this Form 10-K to “we”, “us”, “our”, “the Registrant”, “our Company”or “the Company” are to Great China Mania Holdings, Inc., a Florida corporation and its consolidated subsidiaries. Unless the context otherwise requires, all references to (i) “BVI” are to British Virgin Islands; (ii) “PRC” and “China”are to the People’s Republic of China; (iii) “U.S. dollar”, “$” and “US$” are to United States dollars; (iv) “HKD” are to the Hong Kong Dollar; (v) “Securities Act” are to the Securities Act of 1933, as amended; and (vi) “Exchange Act” are to the Securities Exchange Act of 1934, as amended. Critical Accounting Policies and Estimates Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States ("US GAAP"). US GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expenses amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. We believe the following is among the most critical accounting policies that impact our consolidated financial statements. We suggest that our significant accounting policies, as described in our consolidated financial statements in the Summary of Significant Accounting Policies, be read in conjunction with this Management's Discussion and Analysis of Financial Condition and Results of Operations. We recognize revenue in accordance with Staff Accounting Bulletin ("SAB") No. 104. All of the following criteria must exist in order for us to recognize revenue: 1. Persuasive evidence of an arrangement exists; 2. Delivery has occurred; 3. The seller's price to the buyer is fixed or determinable; and 15 4. Collectability is reasonably assured. Revenue recognition policies for each of the major products and services of continuing operations are illustrated as follows: (i) Revenue from provision of artist management, event management, and promotion for its clients is recognized when services are rendered. (ii) Revenue from artist-related merchandising is recognized when receipt is confirmed by clients according to the relating predetermined agreements. (iii) Revenue from intellectual property rights on CD, DVD and video products is recognized upon delivery of products to customers. For discontinued operations, the Company recognizes revenue when the following criteria are met: (i) Revenue from electronic content sales like iPhone and Android applications is recognized when receipt is confirmed by service providers. (ii) Revenue from traditional paper magazines sales is recognized when magazines are sold to customers, net of sales return. (iii) Revenue from the provision of advertising services is recognized when services are rendered. (iv) Revenue from retail sales of video games and accessories is recognized upon delivery of goods to customers. Based on these factors, the Company believes that it can apply the provisions of SAB 104 with minimal subjectivity. Recent Accounting Pronouncements The Company does not expect that the adoption of any recent accounting pronouncements will have any material impact on its financial statements. Results of Continuing Operations – Three Months Ended June 30, 2013 as Compared to Three Months Ended June 30, 2012. The following table summarizes the results of our continuing operations during the three-month period ended June 30, 2013 and 2012, and provides information regarding the dollar and percentage increase / (decrease) from the three-month period ended June 30, 2012 to the three-month period ended June 30, 2013. Three months ended June 30, Increase/(decrease) % Change Revenue $ $ $ % Cost of sales % Gross profit % General & administrative % Loss from operations ) ) ) %) Other expense ) ) ) %) Income tax expenses - - - N/A Net loss from continuing operations $ ) $ ) $ ) %) Revenues Revenues increased by $167,823 to $613,389 for the three months ended June 30, 2013 as compared to $445,566 for the same period in 2012, representing a 37.67% increase. The increase in revenue was 16 mainly due to the increase of income generated from new artists’ performance that joined the company in 2013. Cost of sales Cost of sales increased by $129,692 to $418,204 for the three months ended June 30, 2013 as compared to $288,512 for the same period in 2012, representing a 44.95% increase. The increases were mainly due to the increase of artist fee by $106,835, agency fee by $2,885 and other direct cost by $19,972 in aggregate. Gross margin Gross margin increased by $38,131 to $195,185 for the three months ended June 30, 2013 as compared to $157,054 for the same period in 2012, representing a 24.28% increase. The increase was mainly due to the increase of revenue offset the increase of artist fee and agency fee in the same period. General and administrative The following table summarizes general and administrative expenses during the three-month period ended June 30, 2013 and 2012, and provides information regarding the dollar and percentage increase / (decrease) from the three-month period ended June 30, 2012 to the three-month period ended June 30, 2013. Three months ended June 30, Increase (decrease) % Change Payroll cost ) %) Rental expenses ) %) Legal and professional fee % Entertainment % Miscellaneous % % Payroll cost decreased by $22,579 to $106,916 for the three months ended June 30, 2013 as compared to $129,495 for the same period in 2012, representing a 17.44% decrease. The decrease was mainly due to the saving of staff turn during the period. Rental expenses decreased by $9,274 to $27,008 for the three months ended June 30, 2013 as compared to $36,282 for the same period in 2012, representing a 25.56% decrease. The decrease was mainly due to rent saved by the closure of Beijing office in September 2012. Legal and professional fee increased by $294,859 to $306,990 for the three months ended June 30, 2013 as compared to $12,131 for the same period in 2012, representing a 2,430.62% increase. The increase was mainly due to 1.) a business development consultation fee $236,000, 2.) an increase of press releasing expenses $51,909, 3.) legal cost relating to convertible note $2,500 and 4.) an increase of Edgar filing disbursement $3,169. Entertainment increased by $3,510 to $5,216 for the three months ended June 30, 2013 as compared to $1,706 for the same period in 2012, representing a 205.74% increase. The increase was mainly due to the development of business in Malaysia. Miscellaneous expenses increased by $2,284 to $14,302 for the three months ended June 30, 2013 as compared to $12,018 for the same period in 2012, representing a 15.81% increase. The increase was mainly due to the increase of utilities expenses $2,365 offset by the decrease of all other expenses of $81 in aggregate. 17 Net loss from continuing operations Net loss from continuing operations increased by $262,633 to a net loss of $303,572 for the three months ended June 30, 2013 as compared to $40,939 for the same period in 2012. Results of Discontinued Operations –Three Months Ended June 30, 2013 as Compared to Three Months Ended June 30, 2012. The following table summarizes the results of discontinued operations for the three-month period ended June 30, 2013 and 2012, and provides information regarding the dollar and percentage increase or (decrease) from the three-month period ended June 30, 2012 to the three-month period ended June 30, 2013. For three months ended June 30, Increase (decrease) %Change Revenue GCM $ $ $ ) %) GCG - ) %) ) %) Cost of sales GCM ) %) GCG - ) %) ) %) Gross (loss) / profit GCM ) ) %) GCG - ) %) ) ) %) General & administrative % Loss from operations ) ) ) %) Other expense ) ) % Income tax expenses - - - N/A Net loss from discontinued operations GCM ) ) %) GCG ) ) % $ ) $ ) $ ) %) Revenues Revenues decreased by $742,673to $4,203 for three months ended June 30, 2013 as compared to $746,876 for the same period in 2012. The decreases were mainly due to decreases in revenue from both GCM and GCG operations. Sales revenue of GCM decreased by $605,292 to $4,203 for three months ended June 30, 2013 as compared to $609,495 for the same period in 2012, representing a 99.31% decrease. The decrease in revenue was mainly due to the fact that GCM disposed on May 6 2013 and therefore there was only 1 month revenue in second quarter ended June 30, 2013 as compared to 3 months figure in the same quarter of 2012. Sales revenue of GCG decreased by $137,381 to $0 for three months ended June 30, 2013 as compared to $137,381 for the same period in 2012, representing a 100.00% decrease. The decrease in revenue was mainly due to the closure of another retail shop in January 2013. GCG was disposed on April 23, 2013. Cost of sales 18 Cost of sales decreased by $510,491 to $7,812 for three months ended June 30, 2013 as compared to $515,303 for the same period in 2012. The increases were mainly due to decreases in cost of sales from both GCM and GCG operations. Cost of sales of GCM decreased by $380,728 to $7,812 for three months ended June 30, 2013 as compared to $388,540 for the same period in 2012, representing a 98.49% decrease. The decrease was mainly due to the fact that GCM disposed on May 6 2013 and therefore there was only 1 month cost of sales in second quarter ended June 30, 2013 as compared to 3 months figure in the same quarter of 2012. Cost of sales of GCG decreased by $129,763 to $0 for three months ended June 30 2013 s compared to $129,763 for the same period in 2012, representing a 100.00% decrease. The decrease was mainly due to the closure of another retail shops in January 2013. GCG was disposed on April 23, 2013. Gross margin Gross margin decreased by $232,182 to a loss of $3,609 for three months ended June 30, 2013 as compared to a profit of $228,573 for the same period in 2012. The decreases were mainly due to decreases gross margin from both GCM and GCG operations. Gross margin of GCM decreased by $224,564 to a loss of $3,609 for three months ended June 30, 2013 as compared to a profit of $220,955 for the same period in 2012, representing a 101.63% decrease. The decrease was mainly due to the fact that GCM disposed on May 6 2013 and therefore there was only 1 month gross (loss)/margin in second quarter ended June 30, 2013 as compared to 3 months figure in the same quarter of 2012. Gross margin of GCG decreased by $7,618 to $0 for three months ended June 30 2013 as compared to $7,618 for the same period in 2012, representing a 100.00% increase. The decrease was mainly due to the closure of another retail shops in January 2013. GCG was disposed on April 23, 2013. General and administrative The following table summarizes general and administrative expenses during the three-months ended June 30, 2013 and 2012, and provides information regarding the dollar and percentage increase / (decrease) from the three-month period ended June 30, 2012 to the three-month period ended June 30, 2013. For three months ended June 30, Increase /(decrease) % Change Payroll cost % Rental expenses ) %) Entertainment - ) %) Miscellaneous ) %) % Payroll cost increased by $135,484 to $316,333 for three months ended June 30, 2013 as compared to $180,849 for the same period in 2012, representing a 74.92% increase. The increase was mainly due to the redundancy payment of $273,285 incurred by GCM on April 2012 offset by the decrease of payroll cost of $137,801 in aggregate because GCG and GCM disposed on April 23, 2013 and May 6, 2013 separately and therefore there was only approximately 1 month payroll cost in second quarter ended June 30, 2013 as compared to 3 months figure in the same quarter of 2012. Rental expenses decreased by $23,522 to $6,410 for three months ended June 30, 2013 as compared to $29,932 for the same period in 2012, representing a 78.58% decrease. The decrease was mainly due to 19 GCG and GCM disposed on April 23, 2013 and May 6, 2013 separately and therefore there was only approximately 1 month rent incurred in second quarter ended June 30, 2013 as compared to 3 months figure in the same quarter of 2012. Miscellaneous expenses decreased by $15,472 to $557 for three months ended June 30 2013 as compared to $16,029 for the same period in 2012, representing a 96.53% decrease. The decrease was mainly due to GCG and GCM disposed on April 23, 2013 and May 6, 2013 separately and therefore there was only approximately 1 month miscellaneous expense in second quarter ended June 30, 2013 as compared to 3 months figure in the same quarter of 2012. Net loss from discontinued operations Net loss from discontinued operations increased by $325,473 to a net loss of $328,017 for three months ended June 30, 2013 as compared to $2,544 for the same period in 2012. Results of Continuing Operations – Six Months Ended June 30, 2013 as Compared to Six Months Ended June 30, 2012. The following table summarizes the results of our continuing operations during the six-month period ended June 30, 2013 and 2012, and provides information regarding the dollar and percentage increase / (decrease) from the six-month period ended June 30, 2012 to the six-month period ended June 30, 2013. Six Months ended June 30, Increase (decrease) %Change Revenue $ $ $ % Cost of sales % Gross profit % General & administrative % Loss from operations ) ) ) %) Other income (expense) %) Provision for taxation - - - N/A Net income/(loss) from continuing operations $ ) $ ) $ ) %) Revenues Revenues increased by $103,896 to $984,780 for the six months ended June 30, 2013 as compared to $880,884 for the same period in 2012. The increase in revenue was mainly due to the increase of income generated from new artists’ performance that joined the company in 2013 between April and June 2013. Cost of sales Cost of sales increased by $28,134to $586,473 for the Six months ended June 30, 2013 as compared to $558,339 for the same period in 2012. The increases were mainly due to the increase of other direct cost by $37,163 in aggregate offset by the decrease of artist fee by $9,029. Gross margin Gross margin increased by $75,762 to $398,307 for the six months ended June 30, 2013 as compared to $322,545 for the same period in 2012. The increases were mainly due to 1.) Increase in revenue generated from new artists’ performance that joined the company in 2013 by $103,896, and 2.) Decrease of artist fee by $9,029 offset by 3.) Increase of other direct cost by $37,163 in aggregate. 20 General and administrative The following table summarizes general and administrative expenses during the six-month period ended June 30, 2013 and 2012, and provides information regarding the dollar and percentage increase / (decrease) from the six-month period ended June 30, 2012 to the six-month period ended June 30, 2013. Six Months ended June 30, Increase (decrease) % Change Payroll cost ) %) Rental expenses ) %) Legal and professional fee % Entertainment % Miscellaneous ) %) % Payroll cost decreased by $16,272 to $246,427 for the six months ended June 30, 2013 as compared to $262,699 for the same period in 2012, representing a 6.19% decrease. The decrease was mainly due to the saving of staff turn for the six months ended June 30, 2013 by $22,579 offset the salary adjustment made in the same period by $6,307. Rental expenses decreased by $13,696 to $59,024 for six months ended June 30, 2013 as compared to $72,720 for the same period in 2012, representing a 18.83% decrease. The decrease was mainly due to rent saved by the closure of Beijing office in September 2012. Legal and professional fee increased by $398,774 to $416,739 for the six months ended June 30, 2013 as compared to $17,965 for the same period in 2012, representing a 2,219.73% increase. The increase was mainly due to: 1.) a business development consultation fee $306,000, 2.) a legal consultation fee $18,000, 3.) an increase of transfer agency expenses $4,246, 4.) legal cost relating to convertible note $5,000, 5.) an increase of press releasing expenses $62,359, and 6.) an increase of Edgar filing disbursement $3,169 Miscellaneous expenses decreased by $4,468 to $23,477 for the six months ended June 30, 2013 as compared to $27,945 for the same period in 2012, representing a 15.99% decrease. The decrease was mainly due to the saving of traveling expenses totaling $6,797 offset the increase of utilities totaling $2,365. Net loss from continuing operations Net loss from continuing operations increased by $364,815 to a net loss of $435,883for the six months ended June 30, 2013 as compared to $71,068 for the same period in 2012. Liquidity and Capital Resources Cash Our cash balance as of June 30, 2012 was $586,969, representing an increase of $380,797 as compared to $206,172 as of June 30, 2012. The increase of cash was mainly due to the net cash inflows between January and June 2013 of $31,698 offset by the net cash outflow between July and December 2012 $4,660 in aggregate. Cash flow Operating Activities 21 Net cash provided by operating activities for the six months ended June 30, 2013 amounted to $47,705 compared to net cash provided by operating activities of $82,613 in the same period of 2012. Financing Activities Net cash provided by financing activities for the six months ended June 30, 2013 amounted to $364,603 compared to net cash used in financing activities of $132,105 in the same period of 2012. Working capital Our net current liabilities decreased by $249,914 to $112,249 as of June 30, 2013 from that of $362,163 as of June 30, 2012. As of June 30, 2013 we may need additional cash resources to operate during the upcoming 12 months, and the continuation of the Company may dependent upon the continuing financial support of investors, directors and/or stockholders of the Company. We intends to attempt to acquire additional operating capital through private equity offerings to the public and existing investors to fund its business plan. However, there is no assurance that equity or debt offerings will be successful in raising sufficient funds to assure the eventual profitability of the Company. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. Results of Discontinued Operations – Six Months Ended June 30, 2013 as Compared to Six Months Ended June 30, 2012 The following table summarizes the results of our discontinued operations for the six months ended June 30 2013 and 2012, and provides information regarding the dollar and percentage increase / (decrease) from the six-month period ended June 30, 2012 to the six-month period ended June 30, 2013. For six months ended June 30, Increase (decrease) %Change Revenue GCM $ $ $ ) %) GCG - ) %) ) %) Cost of sales GCM ) %) GCG - ) %) ) %) Gross profit GCM ) %) GCG - ) %) ) %) General & administrative % (Loss) / income from operations ) ) %) Other expense ) ) %) Provision for taxation - - N/A Net (loss) / income from discontinued operations GCM $ ) $ $ ) %) GCG ) ) %) $ ) $ $ ) %) 22 Revenues Revenues decreased by $1,750,481 to $15,233 for six months ended June 30, 2013 as compared to $1,765,714 for the six months ended June 30, 2012. The decreases were mainly due to the decreases in revenue from both GCM and GCG operations. Sales revenue of GCM decreased by $1,219,432to $15,233 for six months ended June 30, 2013 as compared to $1,192,256 for the same period in 2012, representing a 98.77% decrease. The decrease in revenue was mainly due to the fact that GCM disposed on May 6 2013 and therefore there was only 4 month revenue in six months ended June 30, 2013 as compared to 6 months figure in the same quarter of 2012. Sales revenue of GCG decreased by $531,049 to $0 for six months ended June 30, 2013 as compared to $531,049 for the same period in 2012, representing a 100.00% decrease. The decrease in revenue was mainly due to the closure of another retail shop in January 2013. GCG was disposed on April 23, 2013. Cost of sales Cost of sales decreased by $1,254,454to $13,323 for six months ended June 30, 2013 as compared to $1,267,777 for the same period in 2012. The decreases were mainly due to decreases in cost of sales from both GCM, and GCG operations. Cost of sales of GCM decreased by $759,183to $13,323 for six months ended June 30, 2013 as compared to $772,506 for the six months ended June 30, 2012, representing a 98.28% decrease. The decrease was mainly due to the fact that GCM disposed on May 6 2013 and therefore there was only 4 month cost of sales in six months ended June 30, 2013 as compared to 6 months figure in the same quarter of 2012. Cost of sales of GCG decreased by $495,271 to $0 for six months ended June 30 2013 as compared to $495,271 in the six months ended June 30 of 2012, representing a 100.00% decrease. The decrease in revenue was mainly due to the closure of another retail shop in January 2013. GCG was disposed on April 23, 2013. Gross margin Gross margin decreased by $496,027 to $1,910 for six months ended June 30 2013 as compared to $497,937 for the six months ended June 30, 2012. The decreases were mainly due to decreases of gross margin from both GCM and GCG operation. Gross margin of GCM decreased by $460,249 to $1,910 for six months ended June 30 2013 as compared to $462,159 for the same period in 2012, representing a 99.59% decrease. The decrease was mainly due to the fact that GCM disposed on May 6 2013 and therefore there was only 4 month revenue in six months ended June 30, 2013 as compared to 6 months figure in the same quarter of 2012. Gross margin of GCG decreased by $35,778 to $0 for six months ended June 30 2013 as compared to $35,778 for the same period in 2012, representing a 100.00% decrease. The decrease in margin was mainly due to the closure of another retail shop in January 2013. GCG was disposed on April 23, 2013. 23 General and administrative The following table summarizes general and administrative expenses for six months ended June 30 2013 and 2012 and provides information regarding the dollar and percentage increase / (decrease) from the six-month period ended June 30, 2012 to the six-month period ended June 30 2013. For six months ended June 30, Increase / (decrease) % Change Payroll cost % Rental expenses ) %) Legal and professional fee ) %) Entertainment ) %) Miscellaneous ) %) % Payroll cost increased by $81,629 to $463,001 for the six months ended June 30 2013 as compared to $381,372 for the same period in 2012, representing a 21.40% increase. The increase was mainly due to the redundancy payment of $273,285 incurred by GCM on April 2012 offset by the payroll cost saved of $191,656 because GCG and GCM disposed on April 23, 2013 and May 6 2013 separately and therefore there was only approximately 4 month revenue in six months ended June 30, 2013 as compared to 6 months figure in the same quarter of 2012. Rental expenses decreased by $50,675 to $25,640 for the six months ended June 30 2013 as compared to $76,315 for the same period in 2012, representing a 66.40% decrease. The decrease was mainly due to 1.) The rent saved of $12,820 due to the disposal of GCM on May 6 2013 and therefore there was only approximately 4 month revenue in six months ended June 30, 2013 as compared to 6 months figure in the same quarter of 2012 and 2.)The rent saved of $37,855 the closure of GCG 2 retail shops in May 2012 and January 2013 separately. GCG was disposed on April 23, 2013. Miscellaneous expenses decreased by $17,899 to $12,175 for the six months ended June 30 2013 as compared to $30,074 for the same period in 2012, representing a 59.52% decrease. The decrease was mainly due to the increase of bad debts of $2,692 offset by the decrease of other expenses of $20,591 in aggregate because of the disposal of GCM and GCG on April 23 2013 and May 6 2013 separately and therefore there was only approximately 4 month revenue in six months ended June 30, 2013 as compared to 6 months figure in the same quarter of 2012. Net loss from discontinued operations Net loss from discontinued operations increased by $509,456 to a net loss of $501,965for the for the six months ended June 30 2013 as compared to a net profit of $7,491for the same period in 2012. Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements Inflation Inflation does not have a material impact on our business and we do not expect inflation to have an impact on our business in the near future Currency Exchange Fluctuations All of the Company’s revenues and a majority of its expenses in the six months ended June 30, 2013 were denominated in HKD and were converted into US dollars at the exchange rate of 7.8 to 1. There can be no assurance that HKD-to-U.S. dollar exchange rates will remain stable. A devaluation of HKD relative to the U.S. dollar would adversely affect our business, consolidated financial condition and results of operations. We do not engage in currency hedging. 24 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK This item is not applicable as we are currently considered a smaller reporting company. ITEM 4T. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined inRule13a-15(e)under the Exchange Act) that are designed to ensure that information required to be disclosed by us in reports that we file under the Exchange Act is recorded, processed, summarized and reported as specified in the SEC’s rules and forms and that such information required to be disclosed by us in reports that we file under the Exchange Act is accumulated and communicated to our management, including our Chief Executive Officer, and our Principal Accounting Officer, to allow timely decisions regarding required disclosure. Management, with the participation of our Chief Executive Officer and Principal Accounting Officer, performed an evaluation of the effectiveness of our disclosure controls and procedures as of June 30, 2013. Based on that evaluation and as described below under “Management’s Report on Internal Control over Financial Reporting”, we have identified a material weakness in our internal control over financial reporting.As a result of this material weakness and as a result of our failure to identify this material weakness in our internal control over financial reporting as a material weakness in our disclosure controls and procedures, our management, including our Chief Executive Officer and Principal Accounting Officer, concluded that our disclosure controls and procedures were not effective as of June 30, 2013. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rules13a-15(f) and 15d-15(f).Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control– Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. In connection with management's assessment of our internal control over financial reporting as required under Section 404 of the Sarbanes-Oxley Act of 2002, we identified the following material weakness in our internal control over financial reporting as of June 30, 2013: 1. Insufficient accounting personnel with the appropriate level of accounting knowledge, experience and training in the application of accounting principles generally accepted in the United States commensurate with financial statement reporting requirements. As a result, we have concluded that our internal controls over financial reporting are not effective as of June 30, 2013. Remediation of Material Weakness in Internal Control All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can only provide reasonable assurances with respect to financial statement preparation and presentation. In addition, any evaluation of effectiveness for future periods is subject to the risk that controls may become inadequate because of changes in conditions in the future. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. 25 To remediate the material weakness surrounding this, we have performed and are continuing to perform, among others, the following actions: · additional training of our accounting personnel by our independent accountants of the proper format and compilation of data for US GAAP financial statements; and · additional coordination with our local accountants and auditors to strengthen our controls in an attempt to supplement the additional training of our employees Changes in Internal Control over Financial Reporting Our Chief Executive Officer and Principal Accounting Officer have indicated that there were significant changes in our internal controls or other factors that could significantly affect such controls subsequent to the date of their evaluation, and there were such control actions with regard to significant deficiencies and material weaknesses. We have performed, among others, the following actions: · additional training of our accounting personnel by our independent accountants of the proper format and compilation of data for US GAAP financial statements; and · additional coordination with our local accountants and auditors to strengthen our controls in an attempt to supplement the additional training of our employees. 26 PART IIOTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS. To the knowledge of our management, there is no litigation currently pending or contemplated against us or any of our officers or directors in their capacity as such except the following:- We are currently the defendant in a civil lawsuit that was brought by CMF Investments, Inc. in the state of New York. We intend to aggressively defend itself in this lawsuit. At issue in the lawsuit is the nonpayment by the plaintiffs for shares in the Company to a group of non affiliate shareholders and the attempts to collect the amount owed by the Plaintiff. ITEM 1A. RISK FACTORS No material change since the filing of the 10-K on March 31, 2013. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. Between the period of January 2 and January 18, 2013 the Company issued 1,622,432 shares of common stock to a convertible note holder for final settlement of a convertible note totaling $40,000. Between the period of April 9, 2013 and June 6, 2013, the Company converted a total of $60,000 short term borrowings into 4,125,000 shares of common stock of the Company. On April 22, 2013, the Company granted to a convertible holder a warrant to purchase a total of 500,000 our common stock at a price of $0.10 per share within two years from the date of issue. On April 26, 2013, the Company issued to two consultants 7,000,000 shares of our common stock in exchange for professional services rendered. Between the period of May 7, 2013 and June 7, 2013, we issued to another consultant 1,956,855 shares of our common stock in exchange for services rendered and services rendered. Issuer Purchases of Equity Securities On April 23, 2013, the Company disposed GCG to a non affiliate shareholder in exchange of returning 3,000,000 shares of the Company common stock back to the Company. ITEM 3.DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. [REMOVED AND RESERVED]. ITEM 5.OTHER INFORMATION None. ITEM 6.EXHIBITS. Exhibit Number Description Certification of Chief Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of ChiefFinancial Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 27 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GREAT CHINA MANIA HOLDINGS, INC. (Registrant) By: /S/ Kwong Kwan Yin Roy Kwong Kwan Yin Roy Chief Executive Officer and Director Date: August 15, 2013 By:/S/ Kwong Kwan Yin Roy Kwong Kwan Yin Roy Chief Financial Officer Date: August 15, 2013 28
